In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00106-CR


                         THE STATE OF TEXAS, APPELLANT

                                            V.

                               IAN BILBREY, APPELLEE

                         On Appeal from the 286th District Court
                                   Hockley County, Texas
                Trial Court No. 21-02-9981, Honorable Pat Phelan, Presiding

                                   October 26, 2021
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      The State of Texas appeals from the trial court’s order granting the motion to

suppress of Appellee, Ian Bilbrey. Now pending before this Court is the State’s motion to

voluntarily dismiss the appeal. The motion is signed by the district attorney. See TEX. R.

APP. P. 42.2(a). As no decision of the Court has been delivered, the motion is granted
and the appeal is dismissed.1 No motion for rehearing will be entertained and our

mandate will issue forthwith.

                                                                   Per Curiam

Do not publish.




      1   Appellee’s pending motion for an extension of time to file a brief is rendered moot.



                                                     2